Title: Thomas Jefferson to Timothy Banger, 10 October 1816
From: Jefferson, Thomas
To: Banger, Timothy


          
            Sir
            Monticello Oct. 10. 16.
          
          I thank you for the disposition you have made of the box found in the Military stores addressed to me. I know nothing of it, nor of it’s contents. it is probably something which has long been considered as lost. I will write a line to mr Starke to forward it to Richmond to my correspondents there, messrs Gibson & Jefferson, who will receive it and pay all costs.
          The length of time you have continued in your present employment is a proof you have deserved it. if I have been instrumental to your obtaining it, you are indebted for it to your own merit only, and my reward is the satisfaction of having contributed to the procuring an useful servant to the public. Accept the assurance of my respect.
          Th: Jefferson
        